Case 19-15482-mdc         Doc 17    Filed 12/27/19 Entered 12/27/19 14:57:24               Desc Main
                                    Document     Page 1 of 1


                              U.S. BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                                 :
                                                       :
         Jason C. Ferguson                             :
                                                       :
                                                       :       Case No.: 19-15482MDC
                                                       :
Debtor(s)                                              :       Chapter 13



                                  CERTIFICATE OF SERVICE
        I, Brad J. Sadek, Esq., hereby certify that on November 22, 2019, a true and correct copy of
the Amended Plan was served by electronic delivery or Regular US Mail to the Debtor, all interested
and affected parties, the Trustee and all affected creditors per the address provided on their Proof of
Claims.


                                                               Very Truly Yours,

Date:    November 22, 2019                                     /s/ Brad J. Sadek, Esquire
                                                               Brad J. Sadek, Esquire
